DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,159,847. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites similar features and limitations as the patented application.

Present Application 17/469,076
Patent 11,159,847
1. A method comprising: 
receiving, by a media device, a first data table from a server via one or more networks, 
where the first data table comprises first control information to facilitate one or more channel change operations by the media device to change channels and/or media content events; 
after the first data table has been received by the media device from the server: 
initiating a channel change operation, where the channel change operation causes the media device to change from one or both of a first channel and a first media content event to one or both of a second channel and a second media content event; 
using control instructions by the media device that are based at least in part on the first control information of the first data table that was received from the server to perform the channel change operation; 
facilitating presentation of one or both of the second channel and the second media content event after a completion of the channel change operation; and 
receiving, by the media device, a second data table after the initiating of the channel change operation, where the second data table comprises second control information that is at least partially different from the first control information to facilitate one or more subsequent channel change operations by the media device.
1. A method to perform a channel change operation at a media device, the method comprising: 
receiving a first data table at the media device from a data table server via a communication system that communicatively couples the media device with the data table server, 
wherein the first data table comprises first control information used to perform the channel change operation such that the media device reconfigures itself to change to a new channel from a currently presenting channel or to a new media content event from a currently presenting media content event, 
receiving a plurality of broadcasting media content streams at the media device, wherein the plurality of broadcasting media content streams are received at the media device after the first data table has been received from the data table server, and 
wherein one of the received broadcasting media content streams is providing the currently presenting media content event that is currently being presented to a user; 
initiating a channel change operation in response to a received user command, 
wherein the channel change operation is operable to cause the media device to change from the currently presenting channel to the new channel or to change from the currently presenting media content event to the new media content event, 
wherein the new channel is associated with the new media content event, and wherein the user command to initiate the channel change operation is received after the first data table has been received from the data table server; 
operating at least one of a tuner, a demultiplexer, and a decoder of the media device using control instructions that are generated by the media device in response to the initiation of the channel change operation, wherein the generated control instructions are based on the first control information of the first data table that was received from the data table server; 
presenting the new media content event to the user after a completion of the channel change operation; and 
receiving a second data table after initiation of the channel change operation, 
wherein the second data table is broadcast to the media device in one of the received broadcasting media content streams that has the new media content event, and 
wherein the second data table comprises second control information that corresponds to at least some of the first control information used to perform the channel change operation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2018/0063594) in view of Gordon et al. (US 2009/0293083).

Claim 1, Alexander teaches a method comprising: 
receiving, by a media device (i.e. manifest used by the client device), a first data table from a server via one or more networks (p. 0015), 
where the first data table comprises first control information (i.e. links to video streams) to facilitate one or more channel change operations by the media device to change channels and/or media content events (i.e. channel change logic) (p. 0028, 0035); 
after the first data table has been received by the media device from the server (p. 0015): 
using control instructions (i.e. channel change logic) by the media device that are based at least in part on the first control information of the first data table (i.e. manifest) that was received from the server to perform the channel change operation (p. 0028, 0035); 
receiving, by the media device, a second data table (i.e. updated manifest) after the initiating of the channel change operation (p. 0035), 
where the second data table comprises second control information (i.e. updated manifest) that is at least partially different from the first control information to facilitate one or more subsequent channel change operations by the media device (p. 0047-0050).
Alexander is not entirely clear in teaching a method comprising:
initiating a channel change operation, where the channel change operation causes the media device to change from one or both of a first channel and a first media content event to one or both of a second channel and a second media content event; 
facilitating presentation of one or both of the second channel and the second media content event after a completion of the channel change operation; and 
Gordon teaches a method comprising:
initiating a channel change operation, where the channel change operation causes the media device to change from one or both of a first channel and a first media content event to one or both of a second channel and a second media content event (p. 0041, 0046); 
facilitating presentation of one or both of the second channel and the second media content event after a completion of the channel change operation (i.e. new video signal) (p. 0053); and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided channel change functions as taught by Gordon to the system of Alexander to present to content (p. 0053).

Claim 2, Alexander teaches the method as recited in claim 1, further comprising: 
storing the first data table received from the server in a memory medium of the media device (i.e. local manifest) (p. 0015, 0047-0050).

Claim 3, Alexander teaches the method as recited in claim 1, where the second control information corresponds to at least some of the first control information used to perform the channel change operation (i.e. updating manifest) (p. 0047-0050).

Claim 4, Alexander teaches the method as recited in claim 1, further comprising: 
receiving a plurality of content streams at the media device, wherein the plurality of content streams are received at the media device after the first data table has been received from the data table server (i.e. STB receives streams according to MCMM and) (p. 0025-0028); and 
the second data table is received by the media device in one of the content streams of the plurality of content streams (i.e. manifest is updated and sent to client device, this is interpreted as a received stream) (p. 0047-0050).

Claim 5, Alexander teaches the method as recited in claim 1, further comprising: 
generating first control instructions based at least partially on a first part of the first control information (i.e. MCMM), wherein the first control instructions are used by the media device to perform a first portion of the channel change operation (p. 0035, 0047-0050); and 
performing the first portion of the channel change operation using the first control instructions (p. 0035).

Claim 6, Alexander teaches the method as recited in claim 5, further comprising: 
generating second control instructions based at least partially on a second part of the first control information (i.e. updated MCMM), wherein the second control instructions are used by the media device to perform a second portion of the channel change operation after completion of the first portion of the channel change operation (i.e. updated MCMM indicates new channel change operations) (p. 0035, 0047-0050).

Claim 8 is analyzed and interpreted as an apparatus of claim 1.
Claim 9 is analyzed and interpreted as an apparatus of claim 2.
Claim 10 is analyzed and interpreted as an apparatus of claim 3.
Claim 11 is analyzed and interpreted as an apparatus of claim 4.
Claim 12 is analyzed and interpreted as an apparatus of claim 5.
Claim 13 is analyzed and interpreted as an apparatus of claim 6.

Claim 15 recites “One or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices” to perform the steps of claim 1.  Alexander teaches “One or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices” to perform the steps of claim 1 (p. 0082).
Claim 16 recites “One or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices” to perform the steps of claim 2.  Alexander teaches “One or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices” to perform the steps of claim 2 (p. 0082).
Claim 17 recites “One or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices” to perform the steps of claim 3.  Alexander teaches “One or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices” to perform the steps of claim 3 (p. 0082).
Claim 18 recites “One or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices” to perform the steps of claim 4.  Alexander teaches “One or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices” to perform the steps of claim 4 (p. 0082).
Claim 19 recites “One or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices” to perform the steps of claim 5.  Alexander teaches “One or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices” to perform the steps of claim 5 (p. 0082).
Claim 20 recites “One or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices” to perform the steps of claim 6.  Alexander teaches “One or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices” to perform the steps of claim 6 (p. 0082).

Claim 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2018/0063594) in view of Gordon et al. (US 2009/0293083), and further in view of Gregotski (US 2014/0280781).

Claim 7, Alexnader is silent regarding the method as recited in claim 6, further comprising: 
attempting to perform the second portion of the channel change operation using the second control instructions, wherein the second portion of the channel change operation cannot be completed using the second control instructions; 
generating alternative control instructions based at least partially on a second part of the second control information, wherein the second part of the second control information corresponds to the second part of the first control information; and 
performing the second portion of the channel change operation using the alternative control instructions.
Gregotski teaches the method as recited in claim 6, further comprising: 
attempting to perform the second portion of the channel change operation using the second control instructions, wherein the second portion of the channel change operation cannot be completed using the second control instructions (i.e. other level manifests required) (p. 0011-0013); 
generating alternative control instructions (i.e. other level manifests) based at least partially on a second part of the second control information, wherein the second part of the second control information corresponds to the second part of the first control information (p. 0011-0013); and 
performing the second portion of the channel change operation using the alternative control instructions (p. 0011-0013).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided other level manifests as taught by Greogotski to the system of Alexander to acquire other services (p. 0011).

Claim 14 is analyzed and interpreted as an apparatus of claim 7.

Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160156950 A1	Bangma; Menno et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        8/19/2022